Case: 21-60633     Document: 00516311614          Page: 1    Date Filed: 05/09/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 9, 2022
                                   No. 21-60633                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Davis Lamar Brooks,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:11-CR-38-1


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
          After being found not guilty of two firearms offenses by reason of
   insanity in 2013, Davis Lamar Brooks (“Brooks”) was placed on conditional
   release under 18 U.S.C. § 4243. In 2019 and again in 2020, Brooks moved to
   discontinue or modify his conditional release. For the reasons that follow, we
   AFFIRM the district court’s denial of Brooks’s requests.
                                         I.
          In 2011, a federal grand jury charged Brooks with two counts of
   possessing a firearm as a convicted felon. As his criminal case proceeded, it
Case: 21-60633        Document: 00516311614             Page: 2      Date Filed: 05/09/2022




                                        No. 21-60633


   became apparent that Brooks was mentally unwell. Gripped by hallucinations
   and paranoia, Brooks professed, among other things, “that he had [a]
   microphone inserted in his ear by the Aryan Brotherhood, and indicated
   [that] he heard voices that were very bothersome to him.” Medical
   examiners diagnosed Brooks with paranoid schizophrenia.
           At a 2011 competency hearing, a federal magistrate found that Brooks
   may have been “suffering from a mental disease or defect rendering him
   mentally incompetent” and ordered authorities to monitor and treat Brooks
   accordingly. In hopes of restoring Brooks’s mental health and curbing the
   danger Brooks posed to others, the Bureau of Prisons (BOP) began
   administering antipsychotic medications to Brooks in 2012. Later that year,
   Brooks’s clinical psychologist increased Brooks’s dosage of Haldol—the
   antipsychotic drug deemed best for Brooks—from 75 milligrams to 100
   milligrams and declared it “evident [that Brooks] was experiencing benefits
   [from] the medication.” 1 In June 2012, the Warden of the U.S. Medical
   Center for Federal Prisoners filed a certificate of Brooks’s competency with
   the district court. At a competency hearing two months later, the district
   court deemed Brooks competent to stand trial.
           Through counsel, Brooks promptly noticed his intent to rely on an
   insanity defense. The Government, through the BOP, largely accepted that


           1
             Of note here, Brooks’s dosage was eventually reduced to 50 milligrams and 25
   milligrams, respectively. A February 2020 report by Brooks’s nurse practitioner, Natalie
   Moody, notes that Brooks’s Haldol dosage was decreased to 50 milligrams “per his
   request” at an April 2019 visit. In the same February 2020 report, Moody “lower[ed] the
   dose to 25 mg,” again at Brooks’s request. In ordering the latter reduction, Moody
   apparently took for granted Brooks’s “report[] [that] he feels he does not need the
   medications,” “den[ial] [of] depression, anxiety, or mood swings,” and “den[ial] [of] A/V
   hallucinations [and] any adverse effects.” In restoring Brooks’s 100-milligram dosage in
   the order at issue here, the district court took issue with Moody’s decision to reduce
   Brooks’s dosage at Brooks’s mere request.




                                              2
Case: 21-60633       Document: 00516311614          Page: 3   Date Filed: 05/09/2022




                                     No. 21-60633


   Brooks was insane at the time of his alleged offenses. In a January 2013 report,
   the BOP acknowledged that Brooks had likely “suffered from a psychotic
   disorder for much of the past nine years” that significantly impaired his
   “capacity to appreciate the nature, quality, and wrongfulness of his actions.”
   With a general consensus as to Brooks’s insanity in place, the district court
   accepted stipulated facts at a bench trial and found Brooks not guilty by
   reason of insanity.
             The district court then committed Brooks to BOP custody under 18
   U.S.C. § 4243 and ordered further psychological examination to determine
   Brooks’s propensity to harm persons or property upon conditional release.
   In August 2013, a BOP risk assessment found that the risk Brooks would
   pose to others on conditional release could be sufficiently mitigated by a
   diligent regimen of antipsychotic medications. After additional hearings and
   monitoring, the district court ordered that Brooks be “conditionally released
   in accordance with 18 U.S.C. § 4243(f),” which, as relevant here, provides
   for an insane defendant’s “conditional release under a prescribed regimen of
   medical, psychiatric, or psychological care or treatment.” In the same breath,
   the district court prescribed Brooks’s regimen of care and treatment—
   among other things, the court required Brooks to “continue to take such
   medication, including injectable units, as prescribed for him by [his] medical
   provider.”
             Several years of conditional release came and went without issue.
   Alas, in October 2018, Brooks’s probation officer filed a petition alleging
   multiple violations of Brooks’s terms of conditional release after Brooks was
   arrested for driving under the influence of alcohol. The petition specifically
   charged Brooks with violating release conditions requiring his compliance
   with state law and abstinence from alcohol, and, of particular relevance here,
   failing “to consistently comply with his mental health medication regiment
   [sic].”



                                          3
Case: 21-60633          Document: 00516311614              Page: 4      Date Filed: 05/09/2022




                                           No. 21-60633


          While awaiting a revocation hearing, Brooks filed a motion for
   unconditional release. At the hearing, the district court found Brooks “guilty
   of violation” and determined that Brooks “shall remain on conditional
   release with [the] same medical regimen, with one [peripheral] clarification.”
   In August 2020, Brooks renewed his motion to “terminat[e] his conditional
   release and bring[] a final end to this case.” 2
          The district court held a series of hearings to address Brooks’s
   motion. Receiving testimony from multiple witnesses, the district court
   diligently reviewed and considered the grounds for Brooks’s requests. At an
   August 13, 2021 hearing, the district court denied Brooks’s motion and gave
   a thorough explanation of its reasons for doing so. The district court also
   issued an order modifying Brooks’s conditions of release. As relevant here,
   the modified order required Brooks to “receive monthly injections of
   [Haldol]” at his previously prescribed dosage of 100 milligrams.
   Understandably, the district court observed that Brooks’s 100-milligram
   dosage had only been reduced because Brooks asked for it and articulated a
   desire for “a medical basis for [a dosage reduction], [as opposed to] a [mere]
   request from the defendant.”
          On appeal, Brooks takes issue with two aspects of the district court’s
   rulings. First, he contends that the district court erred by denying his motion
   for unconditional release. Second, he maintains that the district court erred
   by ordering his healthcare provider “to administer Haldol injections to [him]
   in the specific dosage amount of 100 milligrams,” a dosage he finds neither
   acceptable nor necessary. We address both arguments in turn and find both
   unavailing.




          2
              In the alternative, Brooks sought a modification of release conditions.




                                                 4
Case: 21-60633         Document: 00516311614               Page: 5       Date Filed: 05/09/2022




                                           No. 21-60633


                                                 II.
           We begin with Brooks’s contention that the district court erred by
   denying his motion for unconditional release. The district court committed
   Brooks to conditional release under 18 U.S.C. § 4243(f). Housed in a statute
   providing for the “[h]ospitalization of a person found not guilty only by
   reason of insanity,” § 4243(f) allows for the “[d]ischarge” of an “acquitted
   [insane] person” where, among other things, “his conditional release under
   a prescribed regimen of medical, psychiatric, or psychological care or
   treatment[] would no longer create a substantial risk of bodily injury to
   another person or serious damage to property of another.” As this snippet
   makes plain, the appropriateness of and grounds for conditional release are
   questions of an intensely fact-bound and discretionary nature.
           Consequently, as in all fact-intensive matters, we afford broad
   deference to district court factual determinations under § 4243. The reason
   why is simple: the district court had a chance to see the defendant and review
   the pertinent testimony firsthand, but all we see is a cold record of transcripts
   and documents. Thus, district court findings under § 4243 are reversible for
   clear error only. See United States v. Mitchell, 709 F.3d 436, 443 (5th Cir.
   2013); United States v. Jackson, 19 F.3d 1003, 1006 (5th Cir. 1994). 3 “Clear-
   error review only requires a factual finding to be plausible in light of the
   record as a whole.” United States v. Rodriguez, 630 F.3d 377, 380 (5th Cir.
   2011) (per curiam). As a result, reversal for clear error is appropriate only
   where “the entire evidence” leaves the reviewing court “with the definite



           3
              It bears noting that Mitchell and Jackson pertained to a district court’s finding of
   dangerousness under the neighboring subsections of §§ 4243(g) and 4243(d), respectively.
   To the extent that we haven’t explicitly extended the clear-error standard of review to
   district court factual findings under § 4243(f) in particular, we do so today for avoidance of
   doubt.




                                                 5
Case: 21-60633        Document: 00516311614             Page: 6      Date Filed: 05/09/2022




                                        No. 21-60633


   and firm conviction that a mistake has been committed.” United States v.
   U.S. Gypsum Co., 333 U.S. 364, 395 (1948).
           The record here leaves us with no such conviction—in fact, quite the
   opposite. In its brief, the Government exhaustively recounts the testimony of
   two witnesses who lend considerable record support to the district court’s
   factual finding that Brooks was not fit for unconditional release into free
   society. Those witnesses—Natalie Moody, a nurse practitioner responsible
   for Brooks’s care and extensively familiar with Brooks’s case and medical
   history, and Chris Whitver, Brooks’s probation officer—described a
   defendant with ongoing symptoms of insanity, 4 difficulty complying with the
   conditions he had moved to terminate, 5 and a continuing need for
   antipsychotic medications that he had little desire to take and likely would not
   take on the unconditional release he sought. This evidence lends plausibility
   to the district court’s fact-intensive determination, which alone precludes
   reversal on clear-error review.
                                             III.
           That leaves the second and final issue Brooks raises on appeal: that
   the district court erred by requiring his antipsychotic medication to be
   administered in the specific dosage of 100 milligrams. Here as well, § 4243(f)
   commits to the district court’s well-informed discretion the “modif[ication]
   or eliminat[ion]” of a conditionally released defendant’s “regimen of
   medical, psychiatric, or psychological care or treatment.” See 18 U.S.C.
   § 4243(f) (“The court at any time may, after a hearing employing the same


           4
             Such as informing Whitver in January 2019 that “there [were] transmitters in
   [his] head” and discussing his belief “that the Aryan Brotherhood ha[d] colluded with the
   doctors who evaluated [him] and [were] not letting that information out.”
           5
             Such as transitioning himself from Haldol injections to Haldol pills without
   notifying probation.




                                              6
Case: 21-60633        Document: 00516311614             Page: 7      Date Filed: 05/09/2022




                                         No. 21-60633


   criteria, modify or eliminate the regimen of medical, psychiatric, or
   psychological care or treatment.” (emphasis added)); see also Fogerty v.
   Fantasy, Inc., 510 U.S. 517, 533 (1994) (“The word ‘may’ clearly connotes
   discretion.”).
           Ordinarily we review a district court’s exercise of discretion for abuse
   of such discretion, but here we review for plain error because Brooks clearly
   failed to preserve this issue in the district court. Indeed, at the conclusion of
   the hearing on the motion for unconditional release at issue, the district court
   gave defense counsel the floor to speak. Defense counsel responded “for the
   record” that he “would object to the Court’s ruling that [Brooks] not be
   finally terminated on conditional release” before stating that “That’s all,
   Your Honor.”
           As we’ve repeatedly noted, where an appellant “did not alert the
   district court to the error of which he . . . complains” on appeal, “our review
   of the unpreserved issue is for plain error.” United States v. Aparicio, 963 F.3d
   470, 473 n.1 (5th Cir. 2020). “To prevail on plain-error review, [Brooks]
   must show (1) an error that has not been affirmatively waived, (2) that is clear
   or obvious, and (3) that affected his substantial rights.” Id. at 473. Even in the
   rare case in which an appellant successfully threads this forbidding needle,
   reversal is only appropriate where our “failure to correct the error would
   ‘seriously affect the fairness, integrity or public reputation of judicial
   proceedings.’” United States v. Sanchez-Hernandez, 931 F.3d 408, 410 (5th
   Cir. 2019) (quoting Johnson v. United States, 520 U.S. 461, 466–67 (1997)).
           Brooks clearly flunks this demanding test here. For one, he candidly
   acknowledges “a dearth of caselaw” supporting his position. 6 For another,



           6
             This, of course, undermines any prospect of establishing plain error. Cf. United
   States v. Gozes-Wagner, 977 F.3d 323, 348 (5th Cir. 2020) (noting that “we ordinarily do




                                               7
Case: 21-60633        Document: 00516311614               Page: 8      Date Filed: 05/09/2022




                                           No. 21-60633


   the district court’s restoration of Brooks’s dosage to prior levels is
   understandable on its own terms. At bottom, the district court insisted that
   reductions in the dosage of Brooks’s antipsychotic medication be made for
   reasons other than Brooks’s own behest. This reasonable ruling did not
   constitute plain error.
                                       *        *         *
           18 U.S.C. § 4243 applies to federal criminal defendants “found not
   guilty only by reason of insanity.” In certain cases like this one, an insane
   defendant is released from custody under a prescribed medical regimen
   designed to promote his recovery and protect society from any ill effects that
   might accompany his unconditional release. In such cases, it is reasonable to
   defer to the district court’s superior knowledge of the defendant’s
   situation—particularly when the statute Congress designed commands just
   that. A defendant seeking to overturn a district court’s decisions in such a
   case faces an uphill climb, and—at least for now—Brooks fails in that regard
   here.
           Accordingly, the district court is AFFIRMED.




   not find plain error where there is an absence of authority on point” (quoting United States
   v. Rubio-Sorto, 760 F. App’x 258, 260 (5th Cir. 2019) (per curiam))).




                                                8